DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg (Cheng-Kang) Hsu on February 3, 2022.
The application has been amended as follows: 

Claim 5:  The number “4" in line 1 has been deleted. The claim now reads as:

-- 5. (Currently Amended) The audio calibration method of claim 1[[4]], wherein taking the difference value between the first loudspeaker sound information and the second loudspeaker sound information as the calibration parameter of the first loudspeaker or the calibration parameter of the second loudspeaker comprises: 
if the difference value between the sensitivity of the first loudspeaker sound information and the sensitivity of the second loudspeaker sound information is greater 
if the difference value between the sensitivity of the first loudspeaker sound information and the sensitivity of the second loudspeaker sound information is less than zero, taking the difference value between the first loudspeaker sound information and the second loudspeaker sound information as the calibration parameter of the second loudspeaker.--

Claim 8:  The claim has been amended as follows:

-- 8. (Currently Amended) An audio calibration device, applied to calibrate consistency of [[the]] a first loudspeaker and [[the]] a second loudspeaker in [[the]] a headphone by using an audio calibration method; 
wherein the audio calibration method is executed by a processor built in [[a]] the headphone which comprises [[a]] the first loudspeaker, [[a]] the second loudspeaker, a first microphone and a second microphone, and the audio calibration method comprises:
transmitting an audio calibration signal to the first loudspeaker and the second loudspeaker such that the first loudspeaker and the second loudspeaker generate sound signals, wherein the first loudspeaker and the second loudspeaker are disposed opposite to each other; 

determining second loudspeaker sound information through a sound signal generated by the second loudspeaker and acquired by the first microphone and a sound signal generated by the second loudspeaker and acquired by the second microphone; and 
determining a calibration parameter of the first loudspeaker or a calibration parameter of the second loudspeaker according to the first loudspeaker sound information and the second loudspeaker sound information, 
wherein determining the calibration parameter of the first loudspeaker or the calibration parameter of the second loudspeaker according to the first loudspeaker sound information and the second loudspeaker sound information comprises: 
if a difference value between a sensitivity of the first loudspeaker sound information and a sensitivity of the second loudspeaker sound information is within a preset range, calculating a difference value between the first loudspeaker sound information and the second loudspeaker sound information; and 
taking the difference value between the first loudspeaker sound information and the second loudspeaker sound information as the calibration parameter of the first loudspeaker or the calibration parameter of the second loudspeaker.--

Allowable Subject Matter
Claims 1-3, 5-8 and 15-19 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of an audio calibration method for loudspeakers built in a headphone via determining a calibration parameter, was known in the art at the time of the invention as evidenced by Rule (US 10764699 B1) as provided in the Non-Final Office Action dated November 9, 2021. 
However, the Examiner has not found prior art that teaches or suggests the modification of Rule in order to provide:
wherein determining the calibration parameter of the first loudspeaker or the calibration parameter of the second loudspeaker according to the first loudspeaker sound information and the second loudspeaker sound information comprises: 
if a difference value between a sensitivity of the first loudspeaker sound information and a sensitivity of the second loudspeaker sound information is within a preset range, calculating a difference value between the first loudspeaker sound information and the second loudspeaker sound information; and 
taking the difference value between the first loudspeaker sound information and the second loudspeaker sound information as the calibration parameter of the first loudspeaker or the calibration parameter of the second loudspeaker, in a manner as claimed by the independent claims 1 and 8. 
Other prior art has been cited herein regarding calibration of headphone loudspeakers, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654